Citation Nr: 0126664	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
leg disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran appeared before 
a Decision Review Officer at a hearing at the RO in October 
1998.

In a January 2000 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a right leg disorder, but 
denied the veteran's claim for service connection a right leg 
disorder as not well grounded.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2000 order, the Court vacated 
the Board's January 2000 decision, and remanded the issue to 
the Board for consideration under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified at 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001)).  


FINDINGS OF FACT

1.  In a January 1976 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
blood poisoning and a blood clot of the right leg, an 
infection of the right foot, restricted use of the right leg 
and a groin strain.  

2.  In a March 1989 decision, the RO confirmed and continued 
VA's denial of entitlement to service connection for blood 
poisoning and a blood clot of the right leg, an infection of 
the right foot, restricted use of the right leg and a groin 
strain.  The veteran was notified of that decision, and of 
appellate rights and procedures, but not did appeal that 
decision.

3.  The evidence submitted since the March 1989 RO decision 
is new and bears directly and substantially on the question 
of whether a current right leg disorder was incurred in or 
aggravated by service.  

CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a right leg disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1976, the Board denied the veteran's claim for 
service connection for blood poisoning and a blood clot of 
the right leg, an infection of the right foot, restricted use 
of the right leg and a groin strain.  In January 1989, the 
veteran requested that his claim for service connection for a 
right leg disorder be reopened.  The RO, in a March 1989 
decision letter, advised him that the prior denial of that 
claim was confirmed and continued.  He was furnished with 
notice of appellate rights and procedures, but he did not 
appeal this decision.  In August 1997, the veteran petitioned 
to reopen his claim.

Prior unappealed decisions of the RO, and decisions of the 
Board, are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991); and immediately upon reopening the claim, VA 
must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, due to the effective date of the 
amended regulation, i.e., August 29, 2001, the new standard 
is not applicable to the veteran's claim in this instance.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that the veteran had not submitted new and 
material evidence to reopen his claim.  The Board disagrees. 

The RO initially denied service connection for a right leg 
disorder, claimed as blood poisoning and a blood clot of the 
right leg, an infection of the right foot, and restricted use 
of the right leg and a groin strain, in a May 1975 rating 
decision on the basis that there was no evidence of these 
disorders during service.  The veteran appealed this denial 
to the Board.  In a January 1976 decision, the Board 
confirmed the denial of service connection for a right leg 
disorder as claimed by the veteran.  Thus, that decision was 
final.  

The veteran attempted to reopen his claim for service 
connection for a right leg disorder in January 1989.  In 
March 1989, the RO advised him that the prior denial of that 
claim was confirmed and continued.  He was furnished with 
notice of appellate rights and procedures, but did not appeal 
the RO's decision.  Therefore, that decision was final.

Evidence submitted in support of his petition to reopen a 
claim for service connection for a right leg disorder 
includes letters showing that the veteran served in the Air 
Force Reserve from at least 1954 to 1956, a December 1997 VA 
medical record, a transcript of hearing testimony from an 
October 1998 RO hearing, and a lay statement from [redacted]
[redacted], who indicated that he remembered that the veteran's 
mother had been notified that the veteran was seriously ill 
while serving in France in 1945.  Review of this evidence 
shows that the lay statement is similar to statements 
received in connection with the veteran's 1975 claim for 
service connection and is, therefore, duplicative of evidence 
already of record.  The letters from the veteran's reserve 
unit dated from 1954 to 1956 indicate that the veteran served 
as a reservist during this period.  The December 1997 VA 
medical record reveals that the veteran has a scar on the 
right groin area and a diagnosis of chondromalacia of the 
right knee.  The veteran's October 1998 hearing testimony 
references treatment for a right knee/leg difficulty at Blake 
Hospital in Florida in 1972.  The Board finds that the 
medical evidence as well as the veteran's testimony in the 
October 1998 hearing is new.  Additionally, the Board finds 
that this new evidence bears directly and substantially on 
the question of whether the veteran incurred a right leg 
disorder as a result of service.  Accordingly, the veteran's 
claim for service connection for a right leg disorder is 
reopened. 

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's claim for service connection for a right leg 
disorder is reopened.


REMAND

As noted above, the Court vacated the Board's January 2000 
decision and remanded the case for readjudication in 
accordance with the provisions of the VCAA, which the 
President signed into law on November 9, 2000.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  On August 29, 2001, VA published 
final rules implementing the VCAA.  The new regulations 
establish guidelines regarding the timing and scope of 
assistance VA will provide to claimant who have filed a 
substantially complete application for VA benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  Upon review, the Board observes that while National 
Personnel Records Center (NPRC) has certified on several 
occasions that it cannot locate any of the veteran's service 
medical records, it does not appear that the RO has attempted 
to obtain the veteran's medical records, if any, from his 
reserve unit in either West Virginia or Ohio.  Additionally, 
the veteran testified that he received treatment for a right 
knee/leg problem at Blake Hospital in Bradenton, Florida, in 
1972.  It does not appear that the RO attempted to obtain 
such records.  VA's duty to assist the veteran includes 
obtaining pertinent medical records.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001). 
  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right leg 
disorder to include Blake Hospital in 
Bradenton, Florida.  After securing the 
necessary release, the RO should obtain 
these records.  If records are not 
available, the RO should so state.

2.  The RO should attempt through 
official channels to secure medical 
documents pertaining to veteran's 
treatment while a member of the Air 
Force Reserve.  The RO should use all 
available resources, to include the 
assistance of the National Personnel 
Records Center (NPRC) and the veteran's 
former reserve units in West Virginia 
and Ohio.  If the veteran's reserve 
records are not available, that fact 
should clearly be documented in the 
claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




